By chapter 261 of the Laws of 1885 the management and care of the Albany penitentiary were vested in a board constituted by that act and known as the Albany penitentiary commission. By an amendment in 1895 (Chap. 761) it was enacted that said penitentiary commission (the constitution of which was changed by said amended act) should within fifteen days from June 10, 1895, and each five years thereafter, appoint for a period of five years a superintendent or principal keeper of said penitentiary at an annual salary of three thousand dollars. Under these statutory provisions John E. Corscadden, the relator in the mandamus proceeding, and plaintiff in the equity action, the subjects of these appeals, was, in November, 1900, appointed superintendent of the penitentiary for the term of five years. In 1902 a statute *Page 502 
(Chap. 127) was passed entitled "An act to amend chapter two hundred and sixty-one of the laws of eighteen hundred and eighty-five, entitled `An act in relation to the management of the Albany Penitentiary,' relative to the salary of the keeper of said penitentiary." This statute amended section 4 of the original act of 1885 in several particulars. First, it provided that the salary of the superintendent should be fixed by the commission instead of being established at the rate of three thousand dollars a year. It also authorized the commissioners, whenever in their discretion it seemed to be for the best interests of the county of Albany, to dispense with the services of the superintendent and place the penitentiary in the custody and care of the sheriff, and if deemed advisable to close and discontinue the same and sell the lands and buildings. Assuming to act under the authority granted by the statute last mentioned, the commissioners (who with the sheriff are the defendants in the equity action) notified the relator that on March 1, 1903, they would place the penitentiary in the hands of the sheriff of Albany county and would remove the relator from his office as superintendent. Thereupon Mr. Corscadden brought an action to restrain the commissioners from removing him from his office and from transferring the penitentiary to the sheriff and obtained in such action a temporary injunction. The complaint in the action set forth the facts above recited and charged that the statute of 1902 was unconstitutional and void for several reasons stated; that it impaired the obligation of the plaintiff's contract; that it deprived him of property without due process of law and that it abridged his privileges and immunities as a citizen of the United States and a citizen of the state of New York; and that it violated section 16 of article 3 of the Constitution of the state, which prescribes that "no private or local bill which may be passed by the legislature shall embrace more than one subject and that shall be expressed in the title." The complaint also alleged irreparable injury to the plaintiff's rights, and that the plaintiff was without adequate remedy of law. To this complaint the defendants, the penitentiary *Page 503 
commissioners, demurred on the grounds that it did not state facts sufficient to constitute a cause of action. Final judgment was awarded the plaintiff on demurrer and the defendants were enjoined from removing the plaintiff from his office or in any way interfering with him in the exercise of his duty. On appeal the Appellate Division modified the judgment by striking therefrom a provision restraining the defendants from fixing the plaintiff's salary, and as modified the judgment was affirmed. During the pendency of the litigation the county treasurer refused to pay the relator his salary as superintendent. After the decision of the Special Term in the injunction action Corscadden applied for a writ of peremptory mandamus to compel the payment of such salary. In his moving affidavit he stated at length the facts already given, the decision of the Special Term awarding him an injunction and that he had remained in possession of the office. In answer to the application the county treasurer disputed none of the facts stated by the relator, but averred that an appeal had been taken from the judgment. The Special Term awarded the writ as prayed for and on appeal the order was affirmed by the Appellate Division. In this court the two appeals, one from the judgment in the action and the other from the final order in the mandamus proceeding, have been argued together.
It will be convenient to dispose of the mandamus proceeding first, as the issue presented by that proceeding is very narrow and sharply defined. The relator has continued in possession of the office and the salary has not been paid to any other claimant. The relator being thus an officer de facto the appellant, the county treasurer, would have been protected in paying the salary to him. At the same time the relator could not compel such payment unless he established that he held the officede jure as well as de facto. (Dolan v. Mayor, etc., ofN Y, 68 N.Y. 274.) Therefore, the sole question presented by the appeal in this proceeding is the validity of the provision of the act of 1902, which authorized the penitentiary commissioners to discharge the relator and turn the *Page 504 
penitentiary over to the sheriff. We agree with the learned court below that, so far as relates to that provision, the statute is in conflict with the constitutional mandate that a local or private bill shall not embrace more than one subject which shall be expressed in the title. The difficulty with the statute is not that it embraces more than one subject, but that that subject is not sufficiently expressed in the title. The whole matter of the regulation, custody and disposition of the penitentiary, the number and grades, the appointment, terms, tenure and salaries of its officers might properly constitute but a single statute. But the divisibility of subjects is very much akin to the divisibility of matter, and most subjects include things which may be treated as mere details of the greater subjects or as independent subjects in themselves. The object of the constitutional requirement was to "advise the public in general and members of the legislature in particular by the title of the bill what interests are likely to be affected by its becoming a law." (People ex rel. Burroughs v. Brinkerhoff, 68 N.Y. 259.) Therefore, it is very apparent that the title of a bill may be so limited as to exclude provisions which unquestionably could fairly be enacted in a single statute with a more comprehensive title. In the title of the statute before us it is stated that the purport of the act is not merely to amend "an act in relation to the management of the Albany penitentiary," but to amend it only in one particular and on one subject, the salary of the keeper of the penitentiary. To our minds such a title not only fails to advise the public and the legislature that any other details of the penitentiary management than the salary of the keeper are affected by the bill, but is substantially a proclamation to the contrary. We do not deem it profitable to review the many decisions of the courts on the effect of the constitutional inhibition under discussion. The general rule to be deduced from them is that it is not necessary that the title of the bill should be the best that could be selected, nor is it necessary to set forth in the title the various details of the object or purpose to be accomplished by the bill; it is sufficient if the title fairly expresses *Page 505 
the general purpose of the bill; but, at the same time, the title must be such as to reasonably apprise the public of the interests that are or may be affected by the statute. If there be any conflict in the decisions it is not as to these general rules, but as to their application to particular cases. In the present case we think that the title of the bill, instead of apprising the public that it was intended to bestow powers upon the commissioners to discontinue the penitentiary or turn it over to the sheriff, tended to avert attention from the subject. The order appealed from should, therefore, be affirmed, with costs.
Having determined that the attempted removal of Mr. Corscadden from his office of superintendent of the penitentiary was illegal, the only question which remains to be decided in the injunction action is whether such an action can be maintained. We are of opinion that it cannot. As early as the case of Tappan
v. Gray (9 Paige, 507) it was held by the chancellor that the Court of Chancery had no jurisdiction to enjoin at the suit of the incumbent of an office the intrusion of a hostile claimant illegally appointed to the office. This decision was unanimously affirmed by the Court of Errors (7 Hill, 259). In Matter ofSawyer (124 U.S. 200) the Supreme Court of the United States held that an injunction granted by the Circuit Court of the United States to restrain the mayor and common council of the city of Lincoln from removing a police judge was absolutely void, and discharged on habeas corpus the defendants who had been committed for violating the injunction. This decision proceeded as appears by an opinion of a majority of the court, not on the ground that a Federal court could not interfere with the appointment and removal of officers of a municipality created by the state, but on the broader ground that a court of equity had no jurisdiction to restrain the removal of a public officer, and the first authority cited to sustain that position was the decision of the courts of this state in Tappan v. Gray. The same principle was again declared in White v. Berry
(171 U.S. 366) where it was held that a court of equity has no jurisdiction over the appointment and removal of public officers, and that the *Page 506 
determination of the title to public office belongs exclusively to the courts of law to be exercised by mandamus, prohibition and quo warranto as the circumstances of the case and the mode of procedure may require. The doctrine declared in Tappan v.Gray has been almost invariably followed in this state, there being only one reported case to the contrary. In People ex rel.Wood v. Draper (24 Barb. 265), the famous Metropolitan police case, an application for an injunction restraining the defendants from assuming to act as police commissioners was denied on the ground that the court had no power to grant such relief. InMott v. Connolly (50 Barb. 516), a similar application brought by the deputy tax commissioners of the city of New York against persons claiming to act as commissioners of taxes and assessments under a statute alleged to be invalid, was refused on the ground that the title to office could be determined only in an action at law. To the same effect are People v. Mattier (2 Abb. [N.S.] 289); Coulter v. Murray (15 id. 129); Morris v.Whelan (11 Abb. [N.C.] 64), and Johnston v. Garside (65 Hun, 208). The exception referred to is Palmer v. Foley (45 How. Pr. 110). There an injunction obtained by the chamberlain of the city of New York against the defendant, who claimed to have been appointed deputy chamberlain by the comptroller of the city of New York in hostility to an appointee to the same office by the chamberlain, was upheld by the General Term of the Superior Court of New York, though by a divided court. The majority while conceding that the title to the office of deputy chamberlain could not be tried in the suit, placed the decision on the theory that the invasion of the plaintiff's office by the defendant would be a trespass and that there was imposed on the plaintiff the duty of preserving and caring for the public books and records. We are not impressed with the theory on which the Superior Court upheld the action. If the theory is sound, it would seem to be equally applicable to the cases of all public officers and the result of the doctrine of the case would be that every official could retain his office until his successor had *Page 507 
succeeded in ousting him by a quo warranto. There are two cases that perhaps should be noticed through, in fact, they are not applicable to the point before us. Mayor, etc., v. Flagg (6 Abb. Pr. 296) was brought by the city of New York against two rival claimants to the office of street commissioner and against the comptroller of the city to prevent the comptroller from paying official salaries to either of the claimants or their subordinates until the title to the office could be decided in quo warranto, and also restraining such claimants from suing for their salary. The Supreme Court at Special Term granted the injunction. The action was really in the nature of one of interpleader, though singular in its form and probably entirely unnecessary as payment to the de facto officer would have protected the city from the claim of the officer de jure. Reis
v. Rohde (34 Hun, 161) was an action between a church and certain persons claiming to be trustees whom it was sought to enjoin from acting as such. The jurisdiction of the court to grant the injunction seems to have been upheld on the theory that the church itself had recognized the plaintiffs as trustees, and not the defendants.
Indeed, the principle that a court of equity will not entertain jurisdiction over contests to public office has been so fully recognized in this state that there seems to be no direct authority in this court on the question, though several instructive cases may be found. In People v. Albany Susquehanna Railroad Company (57 N.Y. 161) it was said: "Elections to office, whether public or corporate, were never in England nor in this State up to the date of the Code, matters of equitable consideration. They depended only on legal inquiries and legal principles, and no instance can be found in which title to office has been dealt with by the courts on any other basis." A few cases in which this rule has been recognized rather than expressly decided may be referred to. In People ex rel. Wren v.Goetting, Police Justice (133 N.Y. 569) the relator sought a mandamus to compel the defendant to recognize him as clerk of the court, claiming that because he was a veteran his removal was illegal. A successor *Page 508 
had been appointed. The court below denied the application on the merits, holding that the defendant had power to remove the relator. This court affirmed the decision below, not on the merits, but on the ground that an incumbent being in the office the plaintiff's only remedy was by quo warranto. People ex rel.Lewis v. Brush (146 N.Y. 60) and many other decisions are to the same effect. In Matter of Hart (159 N.Y. 278) the relator applied for a mandamus to a canvassing board to compel the board to declare him elected a justice of the Supreme Court in the place of a deceased judge, a vacancy which the people had assumed to fill by choosing another person at an earlier election. The writ was refused, and the refusal was upheld by this court on the ground that the relator should be remitted to a quo warranto. It seems to me somewhat inconsistent to hold that a person removed from office, though illegally, must resort to a quo warranto against his successor, and yet to permit him to institute in advance an action in equity to restrain his successor from entering into possession or to oust him. It is alleged in the complaint that the injury to the plaintiff will be irreparable, and that he has no adequate remedy at law. But there is no fact stated in the complaint to support these allegations. Nothing appears to show that in any respect he would be worse off than any other public officer illegally or improperly removed. He has always had an ample remedy at law. If the office was filled by another person his remedy was by quo warranto. If it was not filled he could resort to mandamus. This was held in People exrel. Kelly v. Common Council of Brooklyn (77 N.Y. 503). (SeeState ex rel. McDermott v. Miller, 45 N.J. Law, 251; Merrill on Mandamus, §§ 143, 148; 2 Dillon, § 847.)
The authorities on which the learned counsel for the respondent relies for the support of this action are not applicable.Rathbone v. Wirth (150 N.Y. 459) was a taxpayer's action brought under the statute. On a motion to continue a preliminary injunction the defendants challenged the right of the plaintiff to maintain the suit. The objection was overruled, but the learned judge who heard the application (now *Page 509 
the chief judge of this court) placed his decision solely on the ground of the Taxpayers' Statute (§ 1925, Code Civil Procedure), without which he states that the plaintiff would have no standing. The defendants seem to have acquiesced in the propriety of this ruling, for the point does not appear to have been raised in the subsequent stages of the litigation. The other cases cited are actions brought to restrain the illegal invasion by public officers of private property rights and have no bearing on the question before us, for it is the settled law of this state and of all the other states of the Union, with the exception, it is said, of North Carolina, that there is no property right in a public office. (Conner v. Mayor, etc., of N.Y., 5 N.Y. 285;Butler v. Penn., 10 How. [U.S.] 402; Mechem on Public Officers, § 857; People ex rel. Devery v. Coler, 173 N.Y. 103. )
A full review of the decisions in the other states on the right of a court of equity to intervene in the contest for public office is found in Matter of Sawyer (Supra), from which it appears that at least originally there was universal concurrence in the doctrine of the courts of this state. Of late the Pennsylvania courts seem to have departed to some extent from the earlier decisions. This course appears to have been dictated by a consideration of the embarrassment which might occur from a contest over a public office between rival claimants, each asserting that he was in possession thereof. This consideration seems also to have largely influenced the court below in the decision of this case. Whatever force there may be in it, we do not think it justifies an extension of equity jurisdiction on the subject. If ever public convenience would have authorized the intervention of equity in a controversy beyond its cognizance, that controversy was the one passed on by this court in People
v. Albany  Susquehanna Railroad Company, where "a war of injunctions" had caused in a part of the state no small degree of public disorder. Yet, the court there held that no case of equitable cognizance was presented. We appreciate the inconvenience and confusion that may arise from disputes over public office and we have *Page 510 
not been without our fair share of such contests in this state. Yet, they all seem to have been settled reasonably satisfactorily by proceedings at law. We are by no means certain that the intervention of a court of equity in such contest might not create as great evils as those sought to be remedied and might not make "confusion worse confounded." An injunction granted against a public officer towards the close of his official term restraining him from making appointments to office, if decided to have been erroneously granted, would work a wrong that could not be remedied. The very limitation on the modes of procedure in courts of law, that renders it necessary in many cases to appeal to a court of equity, seems to render the law courts best fitted to determine a litigation over a public office. The parties to a suit or proceeding at law are certain, the procedure is certain, the issues to be decided simple and the form of judgment certain. It does not require a very long memory to recall the fact that the greatest usurpation by a court of the right of a state to choose its own officers, a usurpation ultimately condemned by all political parties, was effected by means of an injunction. However this may be, if it is desirable to extend the jurisdiction of equity to contests for public office, that should be done by the action of the legislature.
The judgment appealed from should be reversed and the complaint dismissed, without costs.